MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL STATEMENTS The consolidated financial statements, the notes thereto, and other financial information contained in the Management’s Discussion and Analysis have been prepared in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board and are the responsibility of the management of Kinross Gold Corporation. The financial information presented elsewhere in the Management’s Discussion and Analysis is consistent with the data that is contained in the consolidated financial statements. The consolidated financial statements, where necessary, include amounts which are based on the best estimates and judgment of management. In order to discharge management’s responsibility for the integrity of the financial statements, the Company maintains a system of internal accounting controls. These controls are designed to provide reasonable assurance that the Company’s assets are safeguarded, transactions are executed and recorded in accordance with management’s authorization, proper records are maintained and relevant and reliable financial information is produced. These controls include maintaining quality standards in hiring and training of employees, policies and procedures manuals, a corporate code of conduct and ensuring that there is proper accountability for performance within appropriate and well-defined areas of responsibility. The system of internal controls is further supported by a compliance function, which is designed to ensure that we and our employees comply with securities legislation and conflict of interest rules. The Board of Directors is responsible for overseeing management’s performance of its responsibilities for financial reporting and internal control. The Audit Committee, which is composed of non-executive directors, meets with management as well as the external auditors to ensure that management is properly fulfilling its financial reporting responsibilities to the Directors who approve the consolidated financial statements. The external auditors have full and unrestricted access to the Audit Committee to discuss the scope of their audits, the adequacy of the system of internal controls and review financial reporting issues. The consolidated financial statements have been audited by KPMG LLP, the independent registered public accounting firm, in accordance withthe standards of the Public Company Accounting Oversight Board (United States). /s/ J. Paul Rollinson /s/ Tony S. Giardini J. PAUL ROLLINSON TONY S. GIARDINI Chief Executive Officer Executive Vice President and Chief Financial Officer REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders and Board of Directors of Kinross Gold Corporation We have audited the accompanying consolidated balance sheets of Kinross Gold Corporation as of December 31, 2013 and December 31, 2012 and the related consolidated statements of operations, comprehensive loss, cash flows and equity for the years then ended. These consolidated financial statements are the responsibility of Kinross Gold Corporation’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Kinross Gold Corporation as of December 31, 2013 and December 31, 2012, and its consolidated financial performance and its consolidated cash flows for the years then ended in conformity with International Financial Reporting Standards as issued by the International Accounting Standards Board. As discussed in Note 4 to the consolidated financial statements, Kinross Gold Corporation changed its method of accounting for certain joint arrangements and described the reasons for the change and included the presentation of the balance sheet as at January 1, 2012. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), Kinross Gold Corporation’s internal control over financial reporting as of December 31, 2013, based on the criteria established in Internal Control– Integrated Framework (1992) issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO), and our report dated February 12, 2014 expressed an unqualified opinion on the effectiveness of Kinross Gold Corporation’s internal control over financial reporting. /s/ KPMG LLP Chartered Professional Accountants, Licensed Public Accountants February 12, 2014 Toronto, Canada REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders and Board of Directors of Kinross Gold Corporation We have audited Kinross Gold Corporation’s internal control over financial reporting as of December31, 2013, based on criteria established in Internal Control – Integrated Framework (1992) issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). Kinross Gold Corporation’s management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting under the heading Disclosure Controls and Procedures and Internal Controls Over Financial Reporting in Management’s Discussion and Analysis for the year ended December 31, 2013. Our responsibility is to express an opinion on the Company’s internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk. Our audit also included performing such other procedures as we considered necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinion. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that (1)pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2)provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3)provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, Kinross Gold Corporation maintained, in all material respects, effective internal control over financial reporting as of December31, 2013, based on criteria established in Internal Control – Integrated Framework (1992) issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheets of Kinross Gold Corporation as of December31, 2013 and 2012, and the related consolidated statements of operations, comprehensive loss, cash flows and equity for each of the years ended December31, 2013 and December 31, 2012, and our report dated February 12, 2014 expressed an unqualified opinion on those consolidated financial statements. /s/ KPMG LLP Chartered Professional Accountants, Licensed Public Accountants February 12, 2014 Toronto, Canada KINROSS GOLD CORPORATION CONSOLIDATED BALANCE SHEETS (expressed in millions of United States dollars, except share amounts) As at December 31, December 31, January 1, Note 4 Note 4 Assets Current assets Cash and cash equivalents Note 7 $ $ $ Restricted cash Note 7 Short-term investments Note 7 - Accounts receivable and other assets Note 7 Inventories Note 7 Unrealized fair value of derivative assets Note 10 Non-current assets Property, plant and equipment Note 7 Goodwill Note 7 Long-term investments Note 7 Investments in associate and joint ventures Note 9 Unrealized fair value of derivative assets Note 10 Deferred charges and other long-term assets Note 7 Deferred tax assets Note 17 Total assets $ $ $ Liabilities Current liabilities Accounts payable and accrued liabilities Note 7 $ $ $ Current tax payable Current portion of long-term debt Note 12 Current portion of provisions Note 13 Current portion of unrealized fair value of derivative liabilities Note 10 Non-current liabilities Long-term debt Note 12 Provisions Note 13 Unrealized fair value of derivative liabilities Note 10 Other long-term liabilities Deferred tax liabilities Note 17 Total liabilities Equity Common shareholders' equity Common share capital and common share purchase warrants Note 14 $ $ $ Contributed surplus Accumulated deficit ) ) ) Accumulated other comprehensive income (loss) Note 7 ) ) Total common shareholders' equity Non-controlling interest Total equity Commitments and contingencies Note 19 Total liabilities and equity $ $ $ Common shares Authorized Unlimited Unlimited Unlimited Issued and outstanding Note 14 Signed on behalf of the Board: John A. Brough John M. H. Huxley Director Director The accompanying notes are an integral part of these consolidated financial statements KINROSS GOLD CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (expressed in millions of United States dollars, except share and per share amounts) Years ended December 31, December 31, Notes 4, 6 Revenue Metal sales $ $ Cost of sales Production cost of sales Depreciation, depletion and amortization Impairment charges Note 8 Total cost of sales Gross loss ) ) Other operating expense Exploration and business development General and administrative Operating loss ) ) Other income (expense) - net Note 7 ) ) Equity in gains (losses) of associate and joint venture Note 7 ) ) Finance income Finance expense Note 7 ) ) Loss before tax ) ) Income tax expense - net Note 17 ) ) Loss from continuing operations after tax ) ) Earnings (loss) from discontinued operations after tax Note 6 ) Net loss $ ) $ ) Net earnings (loss) from continuing operations attributable to: Non-controlling interest $ $ ) Common shareholders $ ) $ ) Net earnings (loss) attributable to: Non-controlling interest $ $ ) Common shareholders $ ) $ ) Loss per share from continuing operations attributable to common shareholders Basic $ ) $ ) Diluted $ ) $ ) Loss per share attributable to common shareholders Basic $ ) $ ) Diluted $ ) $ ) Weighted average number of common shares outstanding (millions) Note 16 Basic Diluted The accompanying notes are an integral part of these consolidated financial statements KINROSS GOLD CORPORATION CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (expressed in millions of United States dollars) Years ended December 31, December 31, Notes 4, 6 Net loss $ ) $ ) Other comprehensive income (loss), net of tax: Note 7 Other comprehensive income (loss) to be reclassified to profit or loss in subsequent periods: Change in fair value of investments (a) ) ) Reclassification to earnings for impairment charges Accumulated other comprehensive loss related to investments sold (b) - ) Changes in fair value of derivative financial instruments designated as cash flow hedges (c) ) Accumulated other comprehensive income related to derivatives settled (d) ) Total comprehensive loss $ ) $ ) Comprehensive loss from continuing operations $ ) $ ) Comprehensive income (loss) from discontinued operations Note 6 ) Total comprehensive loss $ ) $ ) Attributable to non-controlling interest $ $ ) Attributable to common shareholders $ ) $ ) (a)Net of tax of $(1.2) million (2012 - $(2.0) million) (b)Net of tax of $nil (2012 - $nil) (c)Net of tax of $(18.1) million (2012 - $6.7 million) (d)Net of tax of $7.9 million (2012 - $7.7 million) The accompanying notes are an integral part of these consolidated financial statements KINROSS GOLD CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (expressed in millions of United States dollars) Years ended December 31, December 31, Net inflow (outflow) of cash related to the following activities: Notes 4, 6 Operating: Net loss from continuing operations $ ) $ ) Adjustments to reconcile net loss from continuing operations to net cash provided from (used in) operating activities: Depreciation, depletion and amortization Losses (gains) on sale of other assets - net ) Impairment charges Impairment of investments Equity in losses (gains) of associate and joint venture Non-hedge derivative gains - net ) ) Settlement of derivative instruments Share-based compensation expense Accretion expense Deferred tax recovery ) ) Foreign exchange losses and other Reclamation expense ) Changes in operating assets and liabilities: Accounts receivable and other assets ) ) Inventories ) ) Accounts payable and accrued liabilities Cash flow provided from operating activities Income taxes paid ) ) Net cash flow of continuing operations provided from operating activities Net cash flow of discontinued operations used in operating activities ) ) Investing: Additions to property, plant and equipment ) ) Net additions to long-term investments and other assets ) ) Net proceeds from the sale of property, plant and equipment Disposals of (additions to) short-term investments ) Decrease in restricted cash ) ) Interest received Other Net cash flow of continuing operations used in investing activities ) ) Net cash flow of discontinued operations provided from (used in) investing activities ) Financing: Issuance of common shares on exercise of options and warrants Proceeds from issuance of debt - Repayment of debt ) ) Interest paid ) ) Dividends paid to common shareholders ) ) Other ) ) Net cash flow of continuing operations provided from (used in) financing activities ) Net cash flow of discontinued operations used in financing activities - - Effect of exchange rate changes on cash and cash equivalents of continuing operations ) Decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these consolidated financial statements KINROSS GOLD CORPORATION CONSOLIDATED STATEMENTS OF EQUITY (expressed in millions of United States dollars) Years ended December 31, December 31, Common share capital and common share purchase warrants Balance beginning of period $ $ Common shares issued under employee share purchase plans Transfer from contributed surplus on exercise of options and restricted shares Options and warrants exercised, including cash Balance at the end of the period $ $ Contributed surplus Balance beginning of period $ $ Share-based compensation Underworld options exercised - ) Red Back options exercised - ) Transfer of fair value of exercised options and restricted shares ) ) Balance at the end of the period $ $ Accumulated deficit Balance beginning of period $ ) $ ) Dividends paid ) ) Net loss attributable to common shareholders ) ) Balance at the end of the period $ ) $ ) Accumulated other comprehensive income (loss) Balance beginning of period $ $ ) Other comprehensive income (loss) ) Balance at the end of the period $ ) $ Total accumulated deficit and accumulated other comprehensive income (loss) $ ) $ ) Total common shareholders' equity $ $ Non-controlling interest Balance beginning of period $ $ Net earnings (loss) attributable to non-controlling interest ) Balance at the end of the period $ $ Total equity $ $ The accompanying notes are an integral part of these consolidated financial statements KINROSS GOLD CORPORATION NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS For the years ended December 31, 2013 and 2012 (Tabular amounts in millions of United States dollars) 1. DESCRIPTION OF BUSINESS AND NATURE OF OPERATIONS Kinross Gold Corporation and its subsidiaries and joint ventures (collectively, "Kinross" or the "Company") are engaged in gold mining and related activities, including exploration and acquisition of gold-bearing properties, extraction and processing of gold-containing ore and reclamation of gold mining properties. Kinross Gold Corporation, the ultimate parent, is a public company incorporated and domiciled in Canada with its registered office at 25 York Street, 17th floor, Toronto, Ontario, Canada, M5J 2V5.Kinross' gold production and exploration activities are carried out principally in Canada, the United States, the Russian Federation, Brazil, Chile, Ghana and Mauritania.Gold is produced in the form of doré, which is shipped to refineries for final processing.Kinross also produces and sells a quantity of silver.The Company is listed on the Toronto Stock Exchange and the New York Stock Exchange. The consolidated financial statements of the Company for the year ended December 31, 2013 were authorized for issue in accordance with a resolution of the board of directors on February 12, 2014. 2. BASIS OF PRESENTATION These consolidated financial statements for the year ended December 31, 2013 (“financial statements”) have been prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”). These financial statements were prepared on a going concern basis under the historical cost method except for certain financial assets and liabilities which are measured at fair value.The significant accounting policies are presented in Note 3 and have been consistently applied in each of the periods presented.Significant accounting estimates, judgments and assumptions used or exercised by management in the preparation of these financial statements are presented in Note 5. 3. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES i.Principles of consolidation The significant mining properties and entities of Kinross are listed below. All operating activities involve gold mining and exploration.Each of the significant entities has a December 31 year end. As at December 31, December 31, Entity Property/ Segment Location Subsidiaries: (Consolidated) Fairbanks Gold Mining, Inc Fort Knox USA % % Kinross Brasil Mineração S.A. ("KBM") Paracatu Brazil % % Compania Minera Maricunga Maricunga Chile % % Compania Minera Mantos de Oro La Coipa (a) / Lobo-Marte/ Corporate and Other Chile % % Echo Bay Minerals Company Kettle River - Buckhorn USA % % Chukotka Mining and Geological Company Kupol Russian Federation % % Northern Gold LLC/ Regionruda LLC Dvoinoye/ Kupol Russian Federation % % Aurelian Ecuador S.A. Fruta del Norte (b) Ecuador % % Underworld Resources Inc. White Gold/ Corporate and Other Canada % % Tasiast Mauritanie Ltd. S.A. Tasiast Mauritania % % Chirano Gold Mines Ltd. (Ghana) (c) Chirano Ghana 90
